Citation Nr: 1528337	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a herniated disc at L4-5 and if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an effective date earlier than October 10, 2013 for the grant of service connection for degenerative joint disease of the left shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and September 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and an April 2015 rating decision from the RO in Columbia, South Carolina.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his substantive appeal VA Form 9 received in November 2013 concerning his claim of service connection for a low back disorder, the Veteran requested a hearing before the Board by live videoconference.  This hearing has not been scheduled, and there is no indication that the Veteran's request has been withdrawn.  Consequently, this matter must be remanded so that a video hearing with the RO may be scheduled.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

The remaining issues must also be remanded.  The Board notes that the Veteran submitted a timely Notice of Disagreement (NOD) in October 2014 concerning the effective date assigned for the grant of service connection for his left shoulder disability.  Additionally, he submitted a timely NOD in May 2015 concerning the denial of service connection for bilateral hearing loss and tinnitus.  The RO has not yet issued a Statement of the Case (SOC) as to these issues.  As such, the Board must remand these claims for the issuance of an SOC.  See Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran and his representative an SOC regarding the issues of entitlement to an earlier effective date for the grant of service connection for his left shoulder degenerative joint disease, and entitlement to service connection for bilateral hearing loss and tinnitus.  He should be advised of the requirements to timely perfect an appeal.  

2.  Schedule the Veteran for a video hearing before a Veterans Law Judge, consistent with the appropriate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




